Citation Nr: 1517015	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO. 14-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to exposure to environmental hazards.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1986 to December 1986, from September 1990 to August 1991, from June 1992 to September 1992, and from October 2009 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and probative evidence does not establish that the Veteran's diagnosed sleep apnea was caused by or is otherwise related to military service.
 

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in March 2011 and June 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examination, along with VA treatment records, private treatment records, and lay evidence.

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with a VA examination in July 2011.  The VA examiner personally interviewed and examined the Veteran, solicited a history of the Veteran's sleep apnea, and fully reviewed all medical evidence of record.  Furthermore, neither the Veteran nor his representative has challenged the adequacy of the examination.  Moreover, the Veteran was scheduled for two additional examinations  but he did not report for them and no good cause for his absence has been shown.  The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board will therefore decide the Veteran's claim on the record as it stands.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


III. Service Connection - Sleep Apnea

The Veteran is claiming service connection for his currently diagnosed sleep apnea.  In an April 2011 correspondence the Veteran asserted that after being discharged in 1991 he began to notice extreme fatigue and difficulty staying awake during the day.  He also stated that he was then diagnosed with sleep apnea in 2005 along with stress related symptoms of fatigue.  On his claim, the Veteran indicated that his sleep apnea had its onset sometime in the 1990's.  The Veteran has also asserted that he experienced fatigue during service due to frequent missions that resulted in a lack of sleep.

The record reflects that the Veteran was diagnosed with sleep apnea in February 2005.  A sleep study test conducted at that time revealed an apnea-hypoapnea index of 4.8 events per hour.  The private treatment records also reflect that the Veteran uses a CPAP machine intermittently and his sleep apnea improved with weight loss.  The Veteran's service treatment records are negative for any treatment or complaints of fatigue or sleep disturbances.  He was seen on occasion for flu symptoms, skin rashes, and stomach cramps.  A May 1991 report of medical history reflects that the Veteran denied trouble sleeping.

In connection with his claim the Veteran was afforded a VA examination in July 2011.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran's exposure to environmental hazards was noted and conceded.  After a review of all of the evidence the examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by or the result of military service.  The examiner noted the absence of complaints or treatment for sleep apnea in service and that the initial diagnosis did not occur until 2005, almost 14 years after separation.  The examiner also noted that the Veteran's sleep apnea improved with weight loss.

Having reviewed the record, the Board finds that it is less likely than not that the Veteran's sleep apnea was caused by or is otherwise related to service.  Specifically, the medical record reflects that the Veteran was not diagnosed with sleep apnea until 2005, approximately 14 years after separation.  Additionally, private treatment records from July 2010 indicate that his sleep apnea is related to his weight.  Further, the service treatment records reflect no reports of fatigue or trouble sleeping during service.  While the Veteran has asserted that he did not seek medical help for his fatigue during service due to the culture of the Army, the records reflect multiple visits for other ailments such as skin rash, flu symptoms, and stomach cramps.  Lastly, the Board finds the July 2011 examiner's opinion to be probative on the issue of etiology.  The examiner reviewed all of the evidence of record and acknowledged the Veteran's in-service exposure to environmental hazards.  Further, his opinion is supported by adequate rationale and there are no contrary medical opinions of record.  To this end, while the Veteran has asserted that his current sleep apnea is related to the fatigue he felt in service, he has not demonstrated that he has the necessary medical expertise to render a complex medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lastly, while the Veteran has asserted that he did not file a service-connection claim even though he was aware of sleep apnea symptoms prior to 2005, he did file a claim for service-connection for knee and shoulder pain in 1994.  The Board therefore finds it unlikely that he had sleep apnea symptoms prior to 1994, or he would likely have fled a claim at that point.  Therefore, the weight of the evidence is against finding that the Veteran's currently diagnosed sleep apnea was caused by or is otherwise related to service.

In sum, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence on this preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).









ORDER

Entitlement to service connection for sleep apnea, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


